DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments to Claim 1 presented herein require the second set of functions includes instructions to calculate reduced versions of the three-dimensional model in the provided detail-state, analyze versions of the three-dimensional model, amend and/or store versions of the three-dimensional model, aggregate different versions, and/or add context data or metadata to the three-dimensional model.  None of these features are described in Thompson (US 20120109591A1) at all, much less as separated into the second set of functions as identified by the Examiner (p. 7, 2nd paragraph).
In reply, the Examiner points out that Thompson teaches the geometry engine allows one to use to edit the feature, but not another user [0123].  Editing the feature comprises performing a direct manipulation on the feature, such as a push, pull move, rotate, or other manipulation, or comprises editing product information of the feature, such as a material, paint, surface or other manufacturing aspect of the feature [0125].  Thompson teaches the user can rotate the view of the object to any angle, and also zoom in or zoom out for different views and perspectives [0002].  Thus, all users are allowed perform functions that do not amend the feature, such as rotating the view of the object to any angle, and also zoom in or zoom out for different views and perspectives [0002], and these are a first set of functions.  Only certain users are allowed to amend the feature, such as performing a direct manipulation on one feature of the plurality of .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1).
7.	As per Claim 1, Chu teaches method for preparing a three-dimensional Computer Aided Design (CAD) model (Abstract) for a fabrication component in the context of production for data transmission to different receiving entities (a collaborator normally is allowed to visualize the part(s) it owns and some other parts interface with them, but the latter may not contain all the details, D2 owns only the connector, so it should not access to the mold body or base, base manufacturer S1 is limited to the product data related to fixturing of the base, the cavity of the mold body ought to be hidden from S1, p. 343, right column, 2nd paragraph).  The PDM Agent receives product models from the collaborators (p. 341, right column, 1st paragraph).  Thus, it would have been obvious to one of ordinary skill in the art that there is an user input interface in order for the PDM Agent to receive the 3D model data.  Thus, Chu teaches the method comprising:  receiving three-dimensional model data via an user input interface (p. 341, right column, 1st paragraph).  Chu teaches providing a detail-state for processing of the three-dimensional model on the respective receiving entry (collaborator); and executing a reduction algorithm on a reference version of the received three-dimensional model data for automatically calculating a providing a reduced reference version with the provided detail-state (collects accessibility of LODs for each collaborator, p. 341, left column, last paragraph; generation of the geometric model with respect to the LOD requested by and assessable to some user, this is accomplished by rendering the XML data with the corresponding XSLT, p. 341, right column, 2nd paragraph; retrieves the LOD authorized to the user and the corresponding XSLT sheet, parses the XML object residing on the server that represents the complete product model with the retrieved style sheet, the model corresponding to the LOD is thus generated, p. 342, left column, st paragraph; display/hide of the design features at a LOD is explicitly specified in an XSLT style sheet, the geometric model at the LOD is obtained from parsing the SML object with the corresponding XSLT, the LOD information is extracted from the complete model by filtering out hidden features expressed in the XSLT, the information about who should see what can be separately captured as business intelligence in text-based XSLT, p. 339, left column, 2nd paragraph-right column, 1st paragraph).
However, Chu does not teach the user input interface providing access to a first set of functions in a CAD application; wherein an application programming interface (API) interface of a CAD system may access a second set of functions of the CAD application; wherein the second set of functions is not accessible to a user through the user input interface; wherein the second set of functions includes instructions to calculate reduced versions of the three-dimensional model in the provided detail-state, analyze versions of the three-dimensional model, amend and/or store versions of the three-dimensional model, aggregate different versions, and/or add context data or metadata to the three-dimensional model.  However, Thompson teaches the geometry engine allows one to use to edit the feature, but not another user [0123].  Editing the feature comprises performing a direct manipulation on the feature, such as a push, pull move, rotate, or other manipulation, or comprises editing product information of the feature, such as a material, paint, surface or other manufacturing aspect of the feature [0125].  Modeling library comprises API to enable the creation of CAD geometry [0101].  The CAD application allows a user to view a design for a particular structure in the form of an object, and the user can rotate the view of the object to any angle, and also zoom in or zoom out for different views and perspectives [0002].  Thus, it would have been obvious to one of ordinary skill in the art that the user rotates the view of the object by using the user input interface.  Thus, all users are allowed perform functions that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include the user input interface providing access to a first set of functions in a CAD application; wherein an application programming interface (API) interface of a CAD system may access a second set of functions of the CAD application; wherein the second set of functions is not accessible to a user through the user input interface; wherein the second set of functions includes instructions to calculate reduced versions of the three-dimensional model in the provided detail-state, analyze versions of the three-dimensional model, amend and/or store versions of the three-dimensional model, aggregate different versions, 
8.	As per Claim 5, Chu teaches wherein the context data specify a context and/or a functionality in which the 3D model is intended to be used on the receiving entity (collects collaboration role for each collaborator, p. 341, left column, last paragraph; Table 3 on p. 343 shows that each collaborator is associated with particular tasks).
9.	As per Claim 10, Claim 10 is similar in scope to Claim 1, and therefore is rejected under the same rationale.
10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Buckman (US 20180032649A1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.  Chu teaches wherein:  each receiving entity (collaborator) has an associated required detail-state (collects accessibility of LODs for each collaborator, p. 341, left column, last paragraph); and providing comprises:  receiving context data specifying in which technical context the three-dimensional model will be used for processing on the receiving entity (collects collaboration role for each collaborator, p. 341, left column, last paragraph; Table 3 on p. 343 shows that each collaborator is associated with particular tasks; base manufacturer S1 is limited to the product data related to fixturing of the base, p. 343, right column, 2nd paragraph) and provide the detail-state algorithmically, indicating a respective level of detail in which the reduction algorithm should be operated with (collects accessibility of LODs for each collaborator, p. 341, left column, last paragraph; generation of the geometric model with respect to the LOD requested by and assessable to some user, this is accomplished by rendering the XML data with the corresponding XSLT, p. 341, right column, 2nd paragraph; retrieves the LOD authorized to the user and the corresponding XSLT sheet, parses the XML object residing on the server that represents the complete product model with the retrieved style sheet, the model corresponding to the LOD is thus generated, p. 342, left column, 1st paragraph; display/hide of the design features at a LOD is explicitly specified in an XSLT style sheet, the geometric model at the LOD is obtained from parsing the SML object with the corresponding XSLT, the LOD information is extracted from the complete model by filtering out hidden features expressed in the XSLT, the information about who should see what can be separately captured as business intelligence in text-based XSLT, p. 339, left column, 2nd paragraph-right column, 1st paragraph).
	However, Chu and Thompson do not teach accessing a rules engine with an associated rules database with the received context data to perform the providing.  However, Buckman teaches accessing a rules engine with an associated rules database with the received context data to perform the providing (database 120 includes a rules engine for mapping options in the dialog display to permissible values and parameter of the host family, the rules engine can identify a part type, a parameter, and permissible values, the permissible values can be based on both code regulations and supplier limitations for a specific part type, [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson to include accessing a rules engine with an associated rules database with the received context data to perform the providing because Buckman suggests that this is an easy way to determine what is permissible [0039].
11.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Nonaka (US 20090187384A1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.  Chu teaches wherein the reduction algorithm deletes, adds, and/or modifies determined collects accessibility of LODs for each collaborator, p. 341, left column, last paragraph; generation of the geometric model with respect to the LOD requested by and assessable to some user, this is accomplished by rendering the XML data with the corresponding XSLT, p. 341, right column, 2nd paragraph; retrieves the LOD authorized to the user and the corresponding XSLT sheet, parses the XML object residing on the server that represents the complete product model with the retrieved style sheet, the model corresponding to the LOD is thus generated, p. 342, left column, 1st paragraph; display/hide of the design features at a LOD is explicitly specified in an XSLT style sheet, the geometric model at the LOD is obtained from parsing the SML object with the corresponding XSLT, the LOD information is extracted from the complete model by filtering out hidden features expressed in the XSLT, the information about who should see what can be separately captured as business intelligence in text-based XSLT, p. 339, left column, 2nd paragraph-right column, 1st paragraph; a collaborator normally is allowed to visualize the part(s) it owns and some other parts interface with them, but the latter may not contain all the details, D2 owns only the connector, so it should not access to the mold body or base, base manufacturer S1 is limited to the product data related to fixturing of the base, the cavity of the mold body ought to be hidden from S1, p. 343, right column, 2nd paragraph).  
	However, Chu and Thompson do not teach all references to the determined elements are deleted.  However, Nonaka teaches deleting determined elements in the 3D model and all references to the determined elements are deleted (delete arbitrary work data and part data, processing to maintain data consistency when the work data or part data is changed, when an arbitrary construction work is deleted, for example, the ID of the deleted construction work is deleted from the work IDs corresponding to the parts associated with the deleted construction work, [0088], construction work W1 is an installation of a pipe having a large-bore, and the plant part P1 is a large-bore pipe, which is a work object of the construction work W1, [0055], 3D-CAD system, [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson so that all references to the determined elements are deleted because Nonaka suggests that this is needed to maintain data consistency when the part data is changed [0088].
12.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Tomomitsu (US006944513B1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.
	However, Chu and Thompson do not teach further comprising storing the reduced reference version of the 3D model with a digital reference to the 3D model.  However, Tomomitsu teaches further comprising storing the reduced reference version of the 3D model with a digital reference to the 3D model (model graphics storage database 12 stores the data of each design plane as a database for each model, work memory 14 stores the correspondence between a two-dimensional design plane and a three-dimensional design space in the model and a reference between models, col. 18, lines 10-19; col. 9, lines 1-22; Fig. 5 shows that DS is a reduced reference version of the 3D model BS, and DS has a three-dimensional reference to BS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson to include storing the reduced reference version of the 3D model with a digital reference to the 3D model because Tomomitsu .
13.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Dingman (US 20190174769A1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.
	However, Chu and Thompson do not teach further comprising providing the reduced reference version on smart glasses of a receiving entity.  However, Dingman teaches further comprising providing the reduced reference version on smart glasses of a receiving entity (HMIs 108 can only display portions of the generated models that have not be locked by the authorization component, [0060], HMIs 108 can be smart glasses, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson to include providing the reduced reference version on smart glasses of a receiving entity as suggested by Dingman.  It is well-known in the art that smart glasses have a number of important advantages over computers, tablets, and other existing technology: Contextualized information, increased workflow standardization, hands-free assistance, and documentation.
14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Rappoport (US006614430B1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.
	However, Chu and Thompson do not teach wherein the method is executed in a batch mode in a central management system and/or in a local application.  However, Rappoport way to communicate with a CAD system is through batch mode, support invocation of system functionality through scripts run by the operating system in batch mode, col. 13, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Thompson so that the method is executed in a batch mode in a central management system and/or in a local application as suggested by Rappoport.  It is well-known in the art that batch mode speeds up operation and improves flexibility and ease of use.
15.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see citation below) and Thompson (US 20120109591A1) in view of Ansorregui (US 20200380739A1).
	Chu and Thompson are relied upon for the teachings as discussed above relative to Claim 1.  Chu teaches providing the reduced reference version of the three-dimensional model, as discussed in the rejection for Claim 1.
However, Chu and Thompson do not teach further comprising comparing the reduced reference version to the three-dimensional model.  However, Ansorregui teaches further comprising comparing the reduced reference version to the original version (comparing pixels in the partial image region of the modified frame to corresponding pixels in the original version of the frame, [0044]).  Since Chu teaches providing the reduced reference version of the three-dimensional model, as discussed in the rejection for Claim 1, this teaching from Ansorregui can be implemented into the device of Chu so that it compares the reduced reference version to the three-dimensional model.  
.
Prior Art of Record
	CHU C-H ET AL: “Multi-agent collaborative 3D design with geometric model at different levels of detail”; January 11, 2007; ROBOTICS AND COMPUTER INTEGRATED MANUFACTURING, ELSEVIER SCIENCE PUBLISHERS BV., BARKING, GB, vol. 25, no. 2, pps 334-347, XP025715186, ISSN: 0736-5845.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611